* Per Curiam.
This case is within the principles [*391] upon which the case of this corporation against Swan has just been decided. Indeed, there is less in this case than in that of the circumstances upon which the plaintiffs have argued an implied continuation- of the promise to pay, and their title to enforce this collateral- remedy, as applicable to the new road not in contempla tion when the defendant promised to pay the assessments, to which his shares should be liable.

Plaintiffs nonsuit